FILED
                                NOT FOR PUBLICATION
                                                                          JUN 13 2017
                      UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                                FOR THE NINTH CIRCUIT


KARLEEN CRYSTAL LINFORD,                           No. 15-35758

       Plaintiff - Appellant,                      D.C. No. 4:13-cv-00194-BLW

  v.

UNITED STATES OF AMERICA,                          MEMORANDUM*

       Defendant - Appellee,


                     Appeal from the United States District Court
                               for the District of Idaho
                   B. Lynn Winmill, Chief District Judge, Presiding

                                 Submitted June 9, 2017**
                                    Portland, Oregon


Before: GOULD and RAWLINSON, Circuit Judges, and RAYES, District Judge.***



  *
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Douglas L. Rayes, United States District Judge for the District
of Arizona, sitting by designation.
      Karleen Linford appeals the district court’s grant of summary judgment to the

United States in this Federal Tort Claims Act case. We have jurisdiction pursuant

to 28 U.S.C. § 1291. We review the grant of summary judgment de novo, Szajer v.

City of Los Angeles, 632 F.3d 607, 610 (9th Cir. 2011), viewing the evidence in the

light most favorable to Linford to determine whether any triable issue of fact exists

and whether the district court correctly applied the relevant law, Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). We affirm.

      Linford asserted a negligence claim arising out of injuries she sustained while

riding an all-terrain vehicle across a cattle guard on national forest land in Idaho.

There is no dispute that, absent willful and wanton conduct, the United States is

entitled to immunity under Idaho’s recreational use statute, Idaho Code § 36-1604(d),

because it allowed Linford to use the national forest land for recreational purposes

without charge. There is no genuine issue of material fact as to whether the United

States engaged in willful and wanton conduct. The Forest Service’s construction

and maintenance of the cattle guard constitutes, at most, mere negligence.

      The district court did not err in granting summary judgment.

AFFIRMED.